IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1081
                               Filed August 15, 2018


IN THE INTEREST OF D.C.,
Minor Child,

C.A., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



      A mother appeals the termination of her parental rights to a child.

AFFIRMED.




      Roberta J. Megel of State Public Defender Office, Council Bluffs, for

appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Marti D. Nerenstone, Council Bluffs, guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

         A mother appeals the termination of her parental rights to a child, born in

2010.1 She contends the State failed to prove the grounds for termination cited by

the district court and termination was not in the child’s best interests. On our de

novo review, we disagree with both contentions.

         The child came to the attention of the Iowa Department of Human Services

after a police officer observed him wandering outside. The child told the officer his

home lacked utilities. The officer went to the home and smelled what he believed

to be marijuana. The child was taken into protective custody. The child’s hair

sample tested positive for high levels of drugs, including methamphetamine.

         The State applied to have the child temporarily removed from the mother’s

custody. The district court granted the application and transferred custody to the

department for placement with the mother’s brother. The child was subsequently

adjudicated in need of assistance and remained with his maternal uncle and wife

throughout the proceedings.

         The mother was largely noncompliant with reunification services. A service

provider reported that, on one visit to the home in which she was staying, the

mother appeared intoxicated and exhibited inappropriate behaviors.

         Meanwhile, the State charged the mother with child endangerment and

another crime. She pled guilty to child endangerment and was placed on formal

probation. The district court later revoked her probation. She spent two months

in jail and, in February 2018, was transitioned to a residential correctional facility.



1
    The father is deceased.
                                          3


       At the termination hearing three months later, the mother testified she would

be released from the facility within thirty days. She conceded she would require

time to reunify with her child. She estimated the process would take about three

months.

       The district court terminated the mother’s parental rights pursuant to several

statutory provisions, including section 232.116(1)(f) (2018). The provision requires

proof of several elements, including proof the child cannot be returned to the

parent’s custody. See Iowa Code § 232.116(1)(f). The court stated the child could

not “be returned to the care of his mother” as of the termination hearing date

because she was “at a facility which [did] not allow children,” “[h]er release [was]

dependent upon attaining housing,” and, “[e]ven if she secured housing,” she

would need to show she was in a position to care for the child. The court found

the mother’s expectation that she could reunify within ninety days was unrealistic,

given her past instability.

       We fully concur in the district court’s findings. We also agree with the court’s

conclusion that termination was warranted under section 232.116(1)(f). Having

found clear and convincing evidence to support this ground for termination, we

need not address the remaining grounds cited by the district court. See In re S.R.,

600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

       Termination must also serve the child’s best interests. See In re P.L., 778
N.W.2d 33, 39-40 (Iowa 2010). There is no question it did. The child was in a

precarious position at the time of his removal. His mother’s home was essentially

uninhabitable, and he lacked basic supervision. This was not the first time he was

without a functioning parent. As a result of the mother’s long-term addiction, the
                                         4


child spent the better part of his life in his uncle’s care. Indeed, when the mother

was first confronted with the circumstances that led to this action, her response

was to recommend placement of the child with the uncle. Fourteen months later,

his home remained the safest option for the child.

      We affirm the termination of the mother’s parental rights to her child.

      AFFIRMED.